 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrojan Transportation, Inc. and James P. Leale.Case 4-CA-10161May 20, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELIOOn February 11, 1980, Administrative LawJudge Irwin H. Socoloff issued the attached Deci-sion in this proceeding. Thereafter, Trojan Trans-portation, Inc., Respondent herein, filed exceptionsand a supporting brief and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Trojan Trans-portation, Inc., Delanco, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.I Respondent argues that, if it is required to make the alleged discri-minatees whole, backpay and seniority should date from the time twoemployees were added to the ork force without recalling the allegeddiscrimiliatees This argument presupposes that the alleged discriminateeswere laid off for economic reasons and that the violation of the Act oc-curred when Respondent hired new employees without recalling them.On the contrary, the Administrative Law Judge concluded that the al-leged discriminatees were discharged, not laid off, on December 15, 1978,for engaging in protected concerted activity, a conclusion we affirm. Ac-coirdingly. we conclude that backpay and seniority should date from De-cember !, 1978, the date of the unlawful discharges. In mitigation of itsbackpay liability, Respondent may attempt to show in compliance pro-ceediigs that the discriminatees would have been laid off for economicreasons at some time after December 15, 1978, had they not been dis-charged for engaging in protected concerted activity however, Respond-ent is precluded from attempting to show, contrary to our findings, thatthe alleged discriminatees were laid off on December 15, 1978, for eco-nomic reasons249 NLRB No. 84APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees becausethey have filed contractual grievances.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer James P. Leale and Ernest I.Harris, Sr., immediate and full reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority andother rights and privileges previously enjoyed.WE WILL make James P. Leale and ErnestI. Harris, Sr., whole for any loss of earningsthey may have suffered because of the discrim-ination against them, plus interest.TROJAN TRANSPORTATION, INC.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Upona charge filed May 2, 1979, by James P. Leale, an indi-vidual, against Trojan Transportation, Inc., herein calledRespondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 4,issued a complaint dated June 29, 1979, alleging viola-tions by Respondent of Section 8(a)(1) and Section 2(6)and (7) of the National Labor Relations Act, as amend-ed, herein called the Act. Respondent, by its answer,denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before me inPhiladelphia, Pennsylvania, on December 7, 1979, atwhich the General Counsel and Respondent were repre-sented by counsel. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence.Upon the entire record in this case, and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Pennsylvania corporation engaged inthe operation of a trucking business at its Delanco, NewJersey, facility. During the year preceding issuance ofthe complaint, a representative period, Respondent, inthe course and conduct of its business operations, re-ceived more than $50,000 for the transportation of goodsand merchandise from the State of New Jersey directlyto points located outside that State. I find that Respond- TROJAN TRANSPORTATION, INC.643ent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.It. LABOR ORGANIZATIONLocal Union No. 830, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. THE UNFAIR LABOR PRACTICESA. BackgroundTrojan Transportation, Inc., a wholly owned subsidi-ary of Food Fair, Incorporated, is a "contract carrier"licensed by the Interstate Commerce Commission, andhauls, by truck, merchandise sold in retail food and de-partment stores. In 1978 some 95 percent of Trojan'shauling activities were performed for Food Fair. In Oc-tober of that year, after the filing of a bankruptcy peti-tion, Food Fair reduced the scope of its business oper-ations causing a decrease in hauling work available toTrojan. In this case Respondent contends that, when, onDecember 15, 1978, it laid off truckdrivers James Lealeand Ernest Harris, it did so as part of an effort to reduceoperating expenses in response to its decreased volume ofbusiness.The Union is the representative of Trojan's truck-driver employees. At the time of the layoffs the driverswere covered by a collective-bargaining contract, negoti-ated by Respondent and the Union, effective August 30,1976, to April 30, 1979. The General Counsel urgesherein that Leale and Harris were laid off, and were notthereafter recalled, in violation of Section 8(a)(l) of theAct because they sought to enforce certain provisions ofthe contract.B. Facts'The contract requires that each covered employee bepaid for certain holidays, including Election Day andThanksgiving Day, provided that the employee works"both the scheduled full workday before and the sched-uled full work day after" the holiday. In 1978 Harrisworked both the day preceding and the day followingThanksgiving Day. While Leale "called-in" on both theWednesday before and the Friday after that holiday, hewas told on both occasions that work was not availablefor him. When they obtained their paychecks followingthe holiday, Leale and Harris discovered that they hadnot received Thanksgiving Day pay. Thereafter, Harrisraised the matter with Raymond Robinson, the then dis-patcher and a conceded statutory supervisor, who toldHarris that he was entitled to the holiday pay. When,nonetheless, Harris did not receive that pay, he referredthe matter to his shop steward, truckdriver RobertVaughn. Leale also asked Vaughn to investigate theI The fact findings contained herein are based upon a composite of thetestimony of Leale. Harris, truckdrivers James Diamond and RobertVaughn, and Respondent's president, Leonard Schaeff, all of whom im-pressed me as truthful witnesses. I have not credited the testimony of Re-spondent's vice president, Albert Berman, who was an evasive and, attimes, self-contradictory witness.matter after first speaking to Robinson and to Respond-ent's vice president, Albert Berman, who told him thathe, Leale, would not be paid for Thanksgiving.In early December 1978 Vaughn met with Respond-ent's then general manager, Abraham Berman, now de-ceased, concerning the holiday pay issue, the first step inthe contractual grievance procedure. Berman stated thatHarris and Leale were not entitled to the claimed holi-day pay since they did not work the day preceding andthe day following Thanksgiving. Vaughn again met withBerman I week later, and told him that the union busi-ness agent insisted that Harris and Leale be paid for theholiday since both employees were available for work onthe days surrounding Thanksgiving. At that pointBerman said that there would be no further problemabout the matter.On Friday, December 15, when Leale asked Robinsonfor a reporting time for the following Monday, Robinsonreplied, "No, the only thing I have for you is your checkfor Thanksgiving and as of today, you're laid off." Onthat same day Abraham Berman gave Harris a checkcovering Thanksgiving Day pay, and told him that, as ofthat day, he, Harris, was laid off because of a lack ofwork. Neither Leale nor Harris was thereafter recalled.2Immediately preceding the layoffs, truckdriver JamesDiamond was present in Respondent's offices during adiscussion among Robinson, Abraham Berman, andAlbert Berman. At that time Abraham Berman handedtwo checks to Robinson, stating:Ray, here's Leale's and Harris' holiday pay forThanksgiving. Call them up. Tell them to pick uptheir checks and lay them off. I don't know howyou feel about it but I don't want those motherfuckers working here anymore.In January Abraham Berman told Diamond that he,Berman, had heard that Diamond had had a lot to say tothe other drivers about the layoffs. Diamond remindedBerman of the December 15 conversation in Respond-ent's offices. Berman replied that that was the secondtime that Leale had "fucked" him, and that it would nothappen again. As noted, Respondent contends that the Leale andHarris layoffs were economic in nature and caused by adecided decrease in business activity. Thus, prior tothose layoffs, on November 7, 1978, Respondent had laidoff its most junior driver, John Daniels, for lack ofwork.4Leale and Harris, laid off on December 15, werethe next most junior truckdrivers. There were no furtherlayoffs. Albert Berman testified that, following the lay-offs, there was an increase in available work, requiringadditional drivers. Thus, on April 9, 1979, Respondenta In January 1979 Leale filed a complaint with the Department ofTransportation, claiming, inter alia, that Respondent's drivers were work-ing in excess of 15 hours per day in violation of DOT regulations. Therecord in this case does not contain evidence sufficient to show that Re-spondent learned that Leale was the complainant in that matter.I Preceding the Thanksgiving Day pay matter, Leale had complainedto Respondent about its failure to pay him for the Election Day holiday4 At that time Respondent also laid off driver Joseph Haughey How-ever, Haughey was immediately recalled when Respondent realized thathe had been laid off "out-of-seniority."TROJAN TRANSPORTATION, INC. 643_ _ 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecalled Daniels who, as indicated, was junior in senior-ity to both Harris and Leale. In addition, four new driv-ers were hired. Nonetheless, Respondent did not offer torecall Harris and Leale.AC. ConclusionsWhile I accept Schaeffl's testimony that in the latterpart of 1978 Respondent suffered a decrease in itsvolume of business, I nonetheless conclude that Lealeand Harris were laid off in violation of Section 8(a)(1) ofthe Act as a reprisal for their grievance activities. Thatthat was Respondent's reason for the sudden layoffs ofthose employees is revealed implicitly in Robinson'sstatement to Leale at the time of the layoffs, and shownexplicitly in Abraham Berman's contemporaneous com-ments to Robinson, Albert Berman, and Diamond. In1979 Respondent chose to recall Daniels, its most juniordriver, and then to hire new employees, rather thanrecall Harris and Leale, actions explainable, on the stateof this record, only in terms of Respondent's hostilitytoward those individuals because of their previous griev-ance activities.6Indeed, there is not a scintilla of recordevidence showing that Harris and Leale were other thansatisfactory employees. In these circumstances, therecord permits no other conclusion than that Harris andLeale were, on December 15, 1978, discharged, not laidoff, and that that action was taken because of Respond-ent's anger about paying them Thanksgiving Day payfollowing their grievance activities. Respondent then de-cided that it did not want "those mother fuckers workinghere anymore." I find and conclude that Leale andHarris were discharged in violation of Section 8(a)(1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.v. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.I The collective-bargaining agreement provides that laid-off employeesemployed less than 2 years at the time of layoff are subject to recall for a3-month period. Under that provision. Leale and Harris were subject torecall until March 15. 1979.6 It is true that after March 15, 1979, Respondent was not contractual-ly obligated to recall Harris and Leale. Likewise, it was not contractuallyobligated to recall Daniels. However, this factor does not explain whyRespondent chose to recall the junior Daniels, and then hire new em-ployees, rather than recall Harris and Leale, who assertedly had been laidoff solely because of lack of work.CONCLUSIONS OF LAWI. Trojan Transportation, Inc., is an employer engagedin commerce and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Local Union No. 830, affiliated with the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By discharging James P. Leale and Ernest 1. Harris,Sr., because they filed grievances under the applicablecollective-bargaining contract, Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER7The Respondent, Trojan Transportation, Inc., De-lanco, New Jersey, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employees because they have filedcontractual grievances.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer James P. Leale and Ernest 1. Harris, Sr., im-mediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges.(b) Make James P. Leale and Ernest 1. Harris, Sr.,whole for any loss of pay they may have suffered byreason of Respondent's discrimination against them bypayment to each of them of a sum of money equal tothat which that employee normally would have earnedas wages from the date of the discrimination to the dateof Respondent's offer of reinstatement, less net earningsduring such period, with backpay to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest as set forth in FloridaSteel Corporation, 231 NLRB 651 (1977) (see, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962)).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.? In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations ot the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. TROJAN TRANSPORTATION, INC.645(d) Post at its facility located in Delanco, New Jersey,copies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by the RegionalDirector for Region 4, after being duly signed by Re-spondent's representative, shall be posted by it immedi-In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.T R O J A N T R A N S P O R T A T I O N , I N C~~~~~~~~~~~~~~~~~~~~~~~~~~~~~. 4